Title: To Alexander Hamilton from John H. Buell, 6 April 1800
From: Buell, John H.
To: Hamilton, Alexander


          
            Sir
            Bennington April 6th. 1800
          
          It was my Intention that Lieut Richmon should have went to New York before this, but Capt. McClaries Muster and Pay Roll and Recruiting Accts. did not Arrive untill last Evening, the Rods a cross the Mountains are almost impossable the Snow  at this time is three feet Deep, I have directed Capts. Bissell and McClary to march with there Recruits and to Leave one Serjt. at each of there Rendezvouses to assist in Recruiting
          I expect that we shall march a Compleat Company and if I am not Vary much deceved it will be as good a one as was ever march’d from this State, my Officers have all bin Vary Industrous and ambitious to get the best of men otherwise our Strength on Paper might have bin larger—I shall expect Sir to Receive Your Orders by Lt. Richmon with Respect to Arming the Recruits, the Deserters in Confinement, Hall, the Drummer &c &c
          I am Sir with the Respect Your Huml Sert
          
            John H Buell Majr
            U.S.  2d Regt.
          
          Major Genl. Hamilton—
        